

113 HR 3354 IH: Dry Cask Storage Act
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3354IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Engel (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require that spent nuclear fuel be stored in certified dry cask storage, and for other purposes.1.Short titleThis Act may be cited as the Dry Cask Storage Act.2.Dry cask spent nuclear fuel storage(a)Required designationThe Nuclear Regulatory Commission shall establish a procedure to require designation of spent nuclear fuel contained in storage pools as qualified to be placed in dry cask storage when the fuel has cooled sufficiently to permit such storage method.(b)Fuel currently in poolsAs soon as practicable, but not later than 15 years after the date of enactment of this Act, all spent nuclear fuel that is contained in storage pools as of such date of enactment and qualified to be placed in dry cask storage shall be moved to dry casks certified by the Commission.(c)DispositionExcept as provided in subsection (b), not later than 1 year after fuel is designated by the Commission pursuant to subsection (a) as qualified to be placed in dry cask storage—(1)such fuel shall be moved from storage pools and placed in certified dry casks; and(2)such casks shall, to the extent the Commission considers appropriate after conducting a cost-benefit analysis, be stored temporarily in hardened onsite storage facilities.(d)Costs of complianceThe Secretary of Energy shall determine the costs required for compliance with subsection (b) or (c) by the owner of spent nuclear fuel, and shall reduce by that amount the amount due from that owner pursuant to section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222).(e)Annual status reportsThe Nuclear Regulatory Commission shall require each facility storing spent nuclear fuel to submit to the Commission an annual report describing—(1)the total amount of spent fuel stored onsite, whether in storage pools, dry casks, hardened onsite storage facilities, or some other storage method;(2)how much of the fuel is stored using each method of storage; and(3)how much of the fuel has been moved from one storage method or location to another during the past year.(f)RegulationsNot later than 1 year after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue regulations for carrying out this Act.